Citation Nr: 0728386	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-00 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for heart disability, 
including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the right and left upper extremities, and the 
right lower extremity, including as secondary to Agent Orange 
exposure.

5.  Entitlement to an effective date earlier than August 30, 
1977, for the grant of service connection for hearing loss.

6.  Entitlement to an effective date earlier than August 21, 
1997, for the grant of service connection for tinnitus.

7.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

8.  Entitlement to an initial compensable evaluation for 
hearing loss prior to August 21, 1997, entitlement to an 
initial staged evaluation in excess of 10 percent for hearing 
loss from August 21, 1997 through June 9, 1999, and 
entitlement to an evaluation in excess of 20 percent for 
hearing loss from June 10, 1999.

9.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION


The veteran served on active duty from April 1951 to March 
1953, from January 1955 to August 1961, and from November 
1961 to July 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2002, June 2003 and December 
2004 rating decisions issued by the Des Moines, Iowa, and 
Cleveland, Ohio Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  Most recently, the claims folder has 
been located in the Des Moines, Iowa, RO.

In a statement received in November 2005 the veteran 
indicated that he wished to withdraw the issue of an 
increased rating for service-connected low back disability, 
and that issue is not before the Board.


FINDINGS OF FACT

1.  Prostate cancer, heart disability, diabetes mellitus, and 
peripheral neuropathy of the right and left upper 
extremities, and the right lower extremity, were initially 
demonstrated years after service, and there is no competent 
medical evidence of record relating those disabilities to his 
service in the military, including exposure to Agent Orange.

2.  No document prior to August 30, 1977, may be construed as 
an informal claim of entitlement to service connection for 
hearing loss.

3.  A document received on August 30, 1977, may be reasonably 
construed as an informal claim of entitlement to service 
connection for tinnitus.

4.  Medical evidence reveals that the veteran has complained 
of tinnitus since the date of the August 30, 1977 informal 
claim for that disability.

5.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum schedular rating 
assignable.

6.  Prior to August 21, 1997, VA hearing evaluations 
reflected no worse than literal designation B hearing ability 
for the right ear, and literal designation C hearing ability 
for the left ear.

7.  From August 21, 1997 through June 9, 1999, VA hearing 
evaluation reflects that the veteran had no worse than 
designation III hearing ability for the right ear and level 
IV hearing ability for the left ear.

8.  From June 10, 1999, VA hearing evaluation reflects that 
the veteran had no worse than designation IV hearing ability 
for the right ear and level VI hearing ability for the left 
ear.

9.  The veteran's left lower leg peripheral neuropathy is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve below the knee.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  Heart disability was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active service, and may not be presumed to have 
been so incurred or aggravated, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

4.  Peripheral neuropathy of the right and left upper 
extremities, and the right lower extremity, was not incurred 
in or aggravated by the veteran's active service, and may not 
be presumed to have been so incurred or aggravated, to 
include as due to Agent Orange exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

5.  The criteria for an effective date prior to August 30, 
1977 for the award of service connection for hearing loss 
have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).

6.  The criteria for an effective date of August 30, 1977 for 
the award of service connection for tinnitus have been met.  
38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2006).

7.  The criteria for an initial rating of 10 percent for 
tinnitus, effective August 30, 1977, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.87, Diagnostic Code 6260 (as in effect from August 30, 
1977).

8.  There is no legal basis for the assignment of an initial 
staged rating in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 
19, 2006).

9.  The criteria for an initial compensable rating for 
hearing loss prior to August 21, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.87, 
Diagnostic Codes 6277 to 6297 (as in effect prior to May 13, 
1985).

10.  The criteria for an initial staged rating in excess of 
10 percent for bilateral hearing loss, from August 21, 1997 
through June 9, 1999, have not been met.  38 U.S.C.A. §1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Codes 6100 to 
6110 (as in effect from May 13, 1985 to June 9, 1999).

11.  The criteria for an initial staged rating in excess of 
20 percent for bilateral hearing loss, from June 10, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Codes 
6100 to 6110 (2006).

12.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran's claims for service connection for tinnitus, 
hearing loss, and peripheral neuropathy in the left lower leg 
were substantiated by the rating decisions on appeal.  
Therefore, VA no longer has any further duty to notify the 
veteran how to substantiate those service connection claims.  
Moreover, his filing a notice of disagreement as to the 
initial disability ratings and effective dates did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 
3.103.  Even so, the Board notes that the veteran has been 
provided the pertinent Diagnostic Code criteria for 
evaluating the service-connected disabilities at issue.  The 
veteran has also been provided with the notice regarding 
disability ratings and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Via July 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
service connection claims that were denied, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the appellant prior to the initial adjudications.  
Pelegrini.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.

I.  Service connection claims

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 498 (1997).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for prostate cancer, 
heart disability, diabetes mellitus, and peripheral 
neuropathy of the right and left upper extremity, and the 
right lower extremity, including as secondary to Agent Orange 
exposure.

The service medical records do not show that he complained of 
or was treated for prostate cancer, heart disability, 
diabetes mellitus, or peripheral neuropathy of the right or 
left upper extremity, or the right lower extremity, during 
his military service.  Moreover, the veteran's service 
separation examination reports contain no abnormalities 
related to these disabilities.

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  Savage.  In particular, the 
veteran's prostate cancer, heart disability, diabetes 
mellitus, and peripheral neuropathy of the right and left 
upper extremities, and the right lower extremity, were not 
manifested or diagnosed within the one-year presumptive 
period following his discharge from service in July 1962.  
Instead, it appears that the veteran was diagnosed with 
prostate disability in 1983, heart disability in 1983, 
diabetes mellitus in the 1990s, and peripheral neuropathy in 
1969.

The veteran's main contention, however, is that he has 
prostate cancer, heart disability, diabetes mellitus, and 
peripheral neuropathy of the right and left upper 
extremities, and the right lower extremity, as a result of 
exposure to Agent Orange while serving at Ft. Benning.  
Correspondence dated in March 2007 from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
observed, however, that they were unable to locate any 
documentation that verified that Agent Orange was tested, 
sprayed, or stored in Ft. Benning, Georgia during the 
relevant time period.  Further, there is no competent 
clinical evidence that relates any current disability at 
issue to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In short, the only evidence suggesting that the veteran's 
disabilities on appeal are related to his service in the 
military, including his alleged Agent Orange exposure, comes 
from the veteran.  As a layman, the veteran simply does not 
have the necessary medical training and/or expertise to 
determine the cause of these conditions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
preponderance of the evidence is against service connection 
for prostate cancer, heart disability, diabetes mellitus, and 
peripheral neuropathy of the right and left upper 
extremities, and the right lower extremity, including as 
secondary to Agent Orange exposure.

II.  Entitlement to an effective date earlier than August 30, 
1977, for the grant of service connection for hearing loss, 
and entitlement to an effective date earlier than August 21, 
1997, for the grant of service connection for tinnitus.

A rating action dated in February 2002 granted service 
connection for hearing loss, effective August 21, 1997, on 
the basis that correspondence received in August 1997 was 
considered an application to reopen a February 1978 RO action 
that had denied service connection for hearing loss.  
However, in February 2006 the RO determined that, due to 
error in prior RO actions, the award of service connection 
for hearing loss should be August 30, 1977, the date of 
receipt of the veteran's original claim for service 
connection for hearing loss.

While the RO in February 2006 noted that only the left ear 
was being service connected effective August 1977, the 
February 2006 rating sheet reflects evaluation of, and 
service connection for, bilateral hearing loss for the entire 
time of this appeal.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A formal service connection claim for hearing loss was 
received by VA on August 30, 1977.  The Board must consider 
whether any evidence of record prior to August 30, 1977, 
could serve as an informal claim in order to entitle the 
veteran to an earlier effective date.  In this regard, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

In reviewing the evidence to determine whether any 
communication submitted by the veteran indicates an attempt 
to apply for service connection for hearing loss, no document 
(including a claim for VA benefits received in November 1964) 
submitted prior to August 30, 1977 indicates an intent to 
pursue a claim of entitlement to service connection for 
hearing loss.

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However, the provisions of 
38 C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's August 1977 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that a claim, be it formal or informal, of entitlement to 
service connection for hearing loss was of record earlier 
than August 30, 1977.  38 C.F.R. § 3.157; Crawford v. Brown, 
5 Vet. App. 33 (1993).

In sum, the evidence of record provides no basis for an award 
of service connection for hearing loss prior to August 30, 
1977.

As for tinnitus, the Board notes that the veteran was awarded 
service connection for tinnitus in a February 2002 rating 
decision, and was assigned a 10 percent rating, effective 
August 21, 1997.  In the February 2002 rating decision, it 
was noted that although the veteran did not claim service 
connection for tinnitus, such was being considered as an 
inferred issue encompassed in the hearing loss claim.  Based 
on the sound reasoning employed in the February 2002 rating 
decision, the Board finds that the effective date of service 
connection for tinnitus should be August 30, 1977, the same 
as that for hearing loss.  In this regard, the Board notes 
that tinnitus was noted on an August 1977 VA discharge 
summary.

III.  Increased rating claims

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

A.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

Service connection is in effect for tinnitus, effective 
August 30, 1977.  As tinnitus has been essentially present 
since the time of the veteran's hearing loss, the Board finds 
that a 10 percent rating for tinnitus from August 30, 1977 is 
warranted.  The Board recognizes that the veteran's tinnitus 
was characterized as intermittent on VA hospitalization n 
August 1977.  The Board also acknowledges that the rating 
criteria for evaluating tinnitus, effective prior to June 10, 
1999, established that "persistent" tinnitus, as a symptom 
of head injury, concussion or acoustic trauma, warranted a 10 
percent rating.  However, the intermittent frequency of his 
tinnitus has not been shown by competent clinical evidence to 
exclude the "persistent" nature of the disability.  Again, 
as noted above, competent clinical evidence of record 
establishes that the tinnitus has persisted to date. 

As for a rating in excess of 10 percent since August 30, 
1977, the Board notes that in Smith v. Nicholson, 19 Vet. 
App. 63, 78, (2005) the U.S. Court of Appeals for Veterans 
Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 
versions of DC 6260 required the assignment of dual ratings 
for bilateral tinnitus. VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(C.A. Fed June 19, 2006), the Federal Circuit concluded that 
the CAVC erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus 
throughout the rating period on appeal.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.

B.  Entitlement to an initial compensable evaluation for 
hearing loss prior to August 21, 1997, entitlement to an 
initial staged evaluation in excess of 10 percent for hearing 
loss from August 21, 1997 through June 9, 1999, and 
entitlement to an initial staged evaluation in excess of 20 
percent for hearing loss from June 10, 1999.

As noted, the veteran has been granted service connection for 
hearing loss, effective August 21, 1977.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's hearing loss is rated as noncompensable from 
August 30, 1977 through August 20, 1997, 10 percent disabling 
from August 21, 1997 through June 9, 1999, and 20 percent 
disabling from June 10, 1999.  The Board will now review the 
veteran's hearing loss ratings to determine if higher ratings 
are warranted.

(i) Entitlement to a compensable rating prior to August 21, 
1997

In looking at the evidence from this time period, the Board 
observes that evaluations for bilateral hearing loss under 
the criteria in effect prior to December 18, 1987, ranged 
from noncompensable to 80 percent based on organic impairment 
of hearing acuity within the conversational voice range (500, 
1,000 and 2,000 decibels) as measured by the results of 
controlled speech reception tests or pure tone audiometry 
reported as a result of VA regional office or authorized 
audiology clinic examinations.  Under 38 C.F.R. § 4.85, if 
the results of controlled speech reception tests were used, 
the letter, "A" through "F", designating the impairment in 
efficiency of each ear separately, was ascertained from Table 
VI, which indicated six areas of impairment in efficiency.  
The literal designation of impaired efficiency (A through F) 
was determined by intersecting the horizontal row appropriate 
for percentage of discrimination and the vertical column 
appropriate for speech reception decibel loss.  The 
percentage of the overall evaluation was determinable from 
Table VII by intersecting the horizontal row appropriate for 
the literal designation for the ear having the better hearing 
and the vertical column appropriate to the literal 
designation for the ear having the poorer hearing.  
Comparable procedures were delineated when using the results 
of pure tone audiometry.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6277 to 6297, effective prior to December 
18, 1987.

In reviewing the evidence from August 30, 1977 to December 
17, 1987, the Board observes that VA hearing evaluations 
dated in January 1978, September 1983, and May 1985, are of 
record.  

On VA audiologic evaluation in January 1978, the veteran had 
left ear speech discrimination ability of 78 percent, speech 
reception threshold of 26 decibels, and an average pure tone 
threshold for the relevant frequencies of 500, 1000 and 2000 
hertz of 28 decibels.  Right ear speech discrimination 
ability was 92 percent, speech reception threshold was 24 
decibels, and the average puretone threshold for the relevant 
frequencies was 25 decibels.  Pursuant to Table VI, a left 
ear 78 percent speech discrimination ability, and speech 
reception threshold of 26 decibels, warrants a literal 
designation of C.  A right ear 92 percent speech 
discrimination ability and 24 decibel speech reception 
threshold warrants a literal designation of A.  Pursuant to 
Table VII, a speech reception impairment literal designation 
of A with a literal designation of C in the poorer ear, 
warrants a noncompensable rating under Diagnostic Code 6294.  
Likewise, the left ear average pure tone threshold (for the 
relevant frequencies) of 28 decibels warrants a literal 
designation of A and the right ear average puretone threshold 
of 25 decibels warrants a literal designation of A, pursuant 
to Table VII.  Such designations equate to a noncompensable 
rating under Diagnostic Code 6297.

On VA audiologic evaluation in September 1983, the veteran 
had left ear speech discrimination ability of 74 percent, a 
speech reception threshold of 26 decibels, and an average 
puretone threshold for the relevant frequencies was 28 
decibels.  Right ear speech discrimination ability was 96 
percent, speech reception threshold was 26 decibels, and the 
average puretone threshold for the relevant frequencies was 
27 decibels.  Pursuant to Table VI, a left ear 74 percent 
speech discrimination ability, and speech reception threshold 
of 26 decibels, warrants a literal designation of C.  A right 
ear 96 percent speech discrimination ability and 26 decibels 
speech reception threshold warrants a literal designation of 
A.  Pursuant to Table VII, a speech reception impairment 
literal designation of A with a literal designation of C in 
the poorer ear, warrants a noncompensable rating under 
Diagnostic Code 6294.  Likewise, the left ear average pure 
tone threshold (for the relevant frequencies) of 28 decibels 
warrants a literal designation of A and the right ear average 
puretone threshold of 27 decibels warrants a literal 
designation of A, pursuant to Table VII.  Such designations 
equate to a noncompensable rating under Diagnostic Code 6297.

On VA audiologic evaluation in May 1985, left ear speech 
discrimination ability was 74 percent, speech reception 
threshold was 22 decibels, and the average puretone threshold 
for the relevant frequencies was 27 decibels.  Right ear 
speech discrimination ability was 78 percent, speech 
reception threshold was 20 decibels and the average puretone 
threshold for the relevant frequencies was 28 decibels.  
Pursuant to Table VI, a left ear 74 percent speech 
discrimination ability, and speech reception threshold of 22 
decibels, warrants a literal designation of C.  A right ear 
78 percent speech discrimination ability and 20 decibels 
speech reception threshold warrants a literal designation of 
B.  Pursuant to Table VII, a speech reception impairment 
literal designation of A with a literal designation of B in 
the poorer ear, warrants a noncompensable rating under 
Diagnostic Code 6296.  Likewise, the left ear average pure 
tone threshold (for the relevant frequencies) of 27 decibels 
warrants a literal designation of A and the right ear average 
puretone threshold of 28 decibels warrants a literal 
designation of A, pursuant to Table VII.  Such designations 
equate to a noncompensable rating under Diagnostic Code 6297.

The audiometric results from the January 1978, September 1983 
and May 1985 VA examination warrant a noncompensable rating.  
As such, an initial compensable rating for hearing loss is 
not warranted prior to August 21, 1997.

(ii) Entitlement to an initial staged rating in excess of 10 
percent from August 21, 1997 through June 9, 1999

Under applicable rating criteria effective from December 18, 
1987 through June 9, 1999, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as noted by the results 
of controlled speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110, effective December 18, 1987.

In reviewing the evidence for this time period, the Board 
observes that on VA hearing evaluation conducted in March 
1998 left ear speech discrimination ability was 80 percent, 
and the average pure tone threshold for the relevant 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 69 
decibels.  Right ear speech discrimination ability was 92 
percent, and the average pure tone threshold for the relevant 
frequencies was 68 decibels.  Such findings equate to level 
IV hearing in the left ear, and level III hearing in the 
right ear.  When applying the provisions of 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110, effective December 18, 1987 
through June 9, 1999, the criteria for a rating in excess of 
10 percent, that currently assigned, are not met.

The Board notes that some VA hearing evaluation was conducted 
in October 1997, but the results were not considered fully 
complete and were also found to be inconsistent.  It was 
essentially noted that the veteran would have to undergo 
further audiological testing for the purposes of having an 
examination suitable for VA rating purposes.

Based on the foregoing, the preponderance of the evidence is 
against an initial staged rating in excess of 10 percent for 
hearing loss from August 21, 1997 through June 9, 1999.

(iii) Entitlement to an initial staged rating in excess of 20 
percent from June 10, 1999.

From June 10, 1999, hearing loss disability evaluations range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, as measured by pure tone audiometric tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent. 38 C.F.R. §§ 4.85(b), 4.87.  Compensation is 
also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.  In this case the veteran has 
bilateral hearing loss, but not total deafness.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

VA hearing evaluations from this time period include January 
2002 and October 2003.  In January 2002, the veteran 
underwent a VA audiological examination.  Relevant pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
80
70
75
LEFT
65
70
70
80

The average pure tone threshold for the right ear was 68 
decibels, and speech recognition in the right ear was 78 
percent (level IV designation).  The average pure tone 
threshold for the left ear was 71 decibels, and speech 
recognition in the left ear was 74 percent (level VI).  The 
examiner diagnosed the veteran as having bilateral 
sensorineural hearing loss.  When both level designations are 
combined, a 20 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment.  This is 
applicable to the January 2002 examination findings, as pure 
tone threshold levels for the left ear were 55 dB or higher 
at each of the four frequencies, i.e., at 1000, 2000, 3000 
and 4000 hertz.  As such, Table VIa provides for a level VI 
for the veteran's left ear.  When both level designations 
(level IV for the right ear and level VI for the left ear) 
are combined a 20 percent rating is also the highest rating 
available under 38 C.F.R. § 4.86(a).  38 C.F.R. § 4.85, Table 
VII.

In October 2003, the veteran underwent a VA audiological 
examination.  Relevant pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
75
70
70
LEFT
60
70
65
75

The average pure tone threshold for the right ear was 65 
decibels, and speech recognition in the right ear was 76 
percent (level IV designation).  The average pure tone 
threshold for the left ear was 68 decibels, and speech 
recognition in the left ear was 76 percent (level IV).  The 
examiner diagnosed the veteran as having bilateral 
sensorineural hearing loss.  When both Level IV designations 
are combined, a 10 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

However, consideration has also again been given to section 
4.86 for exceptional patterns of hearing impairment, and this 
is applicable to the October 2003 examination findings, as 
pure tone threshold levels for the left ear were 55 dB or 
higher at each of the four frequencies, i.e., at 1000, 2000, 
3000 and 4000 hertz.  As such, Table VIa provides for a level 
V for the veteran's left ear.  When both level designations 
(level IV for the right ear and level V for the left ear) are 
combined a 10 percent rating is also the highest rating 
available under 38 C.F.R. § 4.86(a).  38 C.F.R. § 4.85, Table 
VII.

Based on the foregoing, the preponderance of the evidence is 
against an initial staged rating in excess of 20 percent from 
June 10, 1999.

C.  Left leg peripheral neuropathy

A rating decision dated in December 2004 increased the rating 
for the veteran's low back disability to 40 percent from 20 
percent disabling, and assigned a separate rating 10 percent 
rating for peripheral neuropathy of the left lower leg, 
effective July 19, 1999.  While the veteran has withdrawn the 
increased rating as to the back, the separate rating for 
peripheral neuropathy is still on appeal.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8520.

At a November 1999 VA spine examination the veteran 
complained of pain that would radiate to the left leg.  
Examination revealed straight leg raising that appeared 
positive.  Reflexes were 1+ and symmetrical throughout.  
There was a subjective decrease to pinprick below the knees 
and vibratory sense was absent in the left foot.  The 
impression included suggestions of some nerve root irritation 
with left lumbar radiculopathy; peripheral neuropathy was 
also noted.

A September 2001 VA medical record entry (sensory foot 
examination) noted abnormal monofilament examination.

At an October 2003 VA medical examination, the veteran 
complained of back pain that would radiate to his left knee.  
Physical examination revealed that straight leg raising was 
negative bilaterally.  Reflexes were 2+ and symmetrical.  
Sensation was decreased in a stocking and glove distribution 
on the lower extremities.  The impression included no 
evidence of lumbar spine nerve root entrapment.  Peripheral 
neuropathy was also noted.

The evidence of record demonstrates that the veteran has 
complained of radiating pain, and medical records have 
documented some loss of sensation and lowered reflex ability; 
however, there is no objective evidence of paralysis.  As the 
evidence of record does not demonstrate moderate incomplete 
paralysis of the sciatic nerve for the left lower extremity, 
a disability rating in excess of 10 percent is not warranted.

Conclusion

As the preponderance of the evidence is against initial 
higher ratings for the disabilities on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's service-connected 
disabilities on appeal have required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that any of the disabilities, 
by itself, has resulted in marked interference with 
employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for prostate cancer, heart disability, 
diabetes mellitus, and peripheral neuropathy of the right and 
left upper extremities, and the right lower extremity, 
including as secondary to Agent Orange exposure, is denied.

An effective date prior to August 30, 1977 for the award of 
service connection for bilateral hearing loss is denied.

An effective date of August 30, 1977 for the award of service 
connection for tinnitus and for an initial rating of 10 
percent is granted, subject to the applicable law governing 
the award of monetary benefits.

An initial rating in excess of 10 percent for tinnitus is 
denied.

An initial compensable rating for hearing loss prior to 
August 21, 1997, is denied.

An initial staged rating in excess of 10 percent for 
bilateral hearing loss, from August 21, 1997 through June 9, 
1999, denied.

An initial staged rating in excess of 20 percent for 
bilateral hearing loss from June 10, 1999 is denied.

The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower leg is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


